DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 24 May 2022. Claims 1-20 are pending in the application; and claims 1-2, 9-13 and 15-20 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis in the independent claims for, “the one or more deallocated bearer channels”; and, “the one or more bearer channels included in the deletion request” rendering the scope of the independent and dependent claims indefinite. 
Moreover, the claims appear to be lacking context relating the features “a message to deallocate one or more bearer channels”; “the one or more deallocated bearer channels”; “deletion requests”; and “deletion requests include the one or more deallocated bearer channels”. The lack of context between these features renders the scope of the claims ambiguous.
The claims are given their broadest reasonable interpretation in light of the specification and applicant’s disclosure appears to use the terms deallocate and delete interchangeably (See [0056] “Channel hinting program 112 retrieves the count of deletion requests for logical channels (step 506). In an embodiment, channel hinting program 112 retrieves the count of the channels to be deallocated from step 502”; and Fig. 5, decision block 510 “Channel Deleted = RLC_UE” and accompanying description [0058] “if channel hinting program 112 determines that the notification request is to deallocate RLC_UE channels (“yes” branch, decision block 510), then channel hinting program 112 proceeds to step 516.)” Thus, the claims are ambiguous with respect to deletion vs. deallocation and lack context relating the deletion requests to an act of deallocation, especially in light of the lack of antecedent basis in the claims for the terms identified above.
Accordingly, claims 1-20 are rejected under 35 U.S.C. § 112(b) for lack of clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 2017/0238349 A1) in view of Azizi et al. (US 2019/0364492 A1).

Regarding claim 1, Uchino discloses a computer-implemented method for bearer channel accommodation hinting, the computer-implemented method comprising: 
receiving, by the one or more computer processors, a message to deallocate the one or more bearer channels; retrieving, by one or more computer processors, a count of deletion requests, wherein the count of deletion requests includes the one or more deallocated bearer channels indicated by the message ([0042]; [0071] the Layer 2 control unit 207 deactivates bearers and logical channels according to an instruction from the activation control unit 206); 
determining, by the one or more computer processors, a type of bearer channel corresponding to the one or more bearer channels included in the count ofr deletion requests (Fig. 3B, [0056] Similar to FIG. 3A, FIG. 3B illustrates a state in which DRB#1, LCH#A, DRB#3, and LCH#C are deactivated, and DRB#2, LCH#B, SRB#1, and LCH#D are activated) and activating the bearer channel deleted ([0091] the layer 2 control unit can activate the radio bearer and the logical channel, of radio bearers and logical channels which are in a deactivated state).
Uchino does not expressly disclose the following; however, Azizi suggests identifying, by the one or more computer processors, an appropriate device of one or more connected devices, wherein the appropriate device is chosen from the group consisting of a user equipment, a peer base station, and a gateway; and sending, by the one or more computer processors, a hinting message to the appropriate device that the one or more deallocated bearer channels are available ([0596] access node broadcasts the available radio access channel instances to the terminal devices).

Regarding claim 2, Uchino further suggests the computer-implemented method of claim 1, wherein retrieving the count of deletion requests comprises: determining, by the one or more computer processors, a channel identification of the one or more bearer channels; determining, by the one or more computer processors, a resource set of the one or more bearer channels; adding, by the one or more computer processors, the resource set of the one or more bearer channels to a deallocated resource list; and sending, by the one or more computer processors, the deallocated resource list to a notification manager ([0071] Further, the layer 2 control unit 207 activates and deactivates radio bearers and logical channels according to an instruction of the activation control unit 206. Further, the layer 2 control unit 207 stores states of radio bearers and logical channels of each of user apparatuses UEs under control of the base station eNB indicating whether radio bearers and logical channels are activated or deactivated; [0086] the activation control unit 206 reports to the layer 2 control unit 207 radio bearers and logical channels as deactivation targets).

Regarding claim 3, Uchino further suggests the computer-implemented method of claim 1, wherein sending a hinting message to the appropriate device that the one or more deallocated bearer channels are available comprises: determining, by the one or more computer processors, whether a maximum number of channels supported by the appropriate device is greater than a number of channels currently allocated to the appropriate device; responsive to determining that the maximum number of channels supported by the appropriate device is greater than the number of channels currently allocated to the appropriate device, determining, by the one or more computer processors, whether a minimum channel value is defined for the appropriate device; responsive to determining that the minimum channel value is defined for the appropriate device, sending, by the one or more computer processors, a temporary space available message to the appropriate device; and responsive to determining that the appropriate device has successfully completed the connection of the one or more deallocated bearer channels, adding, by the one or more computer processors, the one or more deallocated bearer channels to a list of temporary channels ([0088]-[0091]).

Regarding claim 4, Uchino further suggests the computer-implemented method of claim 3, further comprising: responsive to determining that the minimum channel value is not defined for the appropriate device, sending, by the one or more computer processors, a permanent space available message to the appropriate device; and responsive to determining that the appropriate device has successfully completed the connection of the one or more deallocated bearer channels, adding, by the one or more computer processors, the one or more deallocated bearer channels to a list of permanent channels ([0071] and [0088]).

Regarding claim 5, Uchino in view of Azizi further suggests the computer-implemented method of claim 3, further comprising, responsive to receiving a request to allocate one or more bearer channels to a new device, deallocating, by the one or more computer processors, one or more temporary bearer channels from one or more temporary connected devices, wherein the one or more temporary bearer channels are selected from a list of permanent channels (Uchino: [0081]0[0087]; Azizi: [0475]-[476]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Uchino with the disclosure of Azizi because Azizi teaches this allows terminal devices to evaluate each of the channel instances, network access node may provide further information detailing the specific characteristics of each channel instance, such as the power-efficiency, reliability, and latency of each channel instance ([0596]).

Regarding claim 6, Uchino further discloses the computer-implemented method of claim 1, wherein the appropriate device determines whether to connect to the one or more deallocated bearer channels based on a packet data workload pattern of the appropriate device ([0077]-[0078], [0081]).

Regarding claim 7, Azizi further suggests the computer-implemented method of claim 1, further comprising, responsive to determining that all bearer channels of the one or more bearer channels are allocated to one or more appropriate devices, monitoring, by the one or more computer processors, one or more memory regions of the base station to determine if any bearer channels of the one or more bearer channels become deallocated ([0617]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Uchino with the disclosure of Azizi because Azizi teaches this allows terminal devices to evaluate each of the channel instances, network access node may provide further information detailing the specific characteristics of each channel instance, such as the power-efficiency, reliability, and latency of each channel instance ([0596]).

Regarding claim 8, Uchino in view of Azizi suggests the computer-implemented method of claim 1, wherein sending the hinting message to the appropriate device that the one or more deallocated bearer channels are available further comprises: determining, by the one or more computer processors, whether one or more active devices has one or more available bearer channels; and responsive to determining that the one or more active devices has the one or more available bearer channels, sending, by the one or more computer processors, the hinting message to the one or more active devices (Uchino: [0071]; Azizi: [0596]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Uchino with the disclosure of Azizi because Azizi teaches this allows terminal devices to evaluate each of the channel instances, network access node may provide further information detailing the specific characteristics of each channel instance, such as the power-efficiency, reliability, and latency of each channel instance ([0596]).

Regarding claims 9-16, said claims are directed towards a computer program product for bearer channel accommodation hinting, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to perform the method of claims 1-8; therefore claims 9-16 are rejected on the grounds presented above for claims 1-8.

Regarding claims 17-20, the claims are directed towards a computer system for bearer channel accommodation hinting, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions including instructions to perform the method of claims 1-4; therefore, claims 17-20 are rejected on the grounds presented above for claims 1-4.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant generally asserts the claim amendments have addressed the lack of clarity; however, examiner respectfully disagrees and maintains the grounds of rejection based on the discussion above.

Claim Rejections - 35 USC § 103
Applicant argues that the reference of record Azizi does not disclose or suggest “identifying, by the one or more computer processors, an appropriate device of one or more connected devices, wherein the appropriate device is chosen from the group consisting of a user equipment, a peer base station, and a gateway”. Examiner respectfully disagrees. Azizi discloses the network access node sends a message regarding available channel instances to the appropriate device (e.g., terminal devices) in a broadcast format of system information in a system information block (SIB). This would suggest the network access node has determined the terminal devices are the appropriate devices to inform of the available channel instances. As applicant admits, this allows the terminal devices to evaluate each of the channel instances. (Azizi [0596]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461